UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): October 28, 2010 AKEENA SOLAR, INC. (d/b/a Westinghouse Solar) (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1475 S. Bascom Ave. Suite 101, Campbell, California 95008 (Address of principal executive offices) Registrant’s telephone number, including area code:(408) 402-9400 16005 Los Gatos Blvd. Los Gatos, CA95032 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 28, 2010 Akeena Solar, Inc. d/b/a Westinghouse Solar (the “Registrant”) issued a press release announcing financial results and certain other information related to the quarter ended September 30, 2010. A copy of the press release is attached as Exhibit 99.1 hereto (the “Press Release”). In conjunction with the issuance of the Press Release, the Registrant will conduct a conference call with investors and financial analysts on October 28, 2010 to discuss the financial results for the quarter ended September 30, 2010 and other information relating to the Registrant’s business. The information in this section, including the information contained in the Press Release attached as Exhibit 99.1 is being furnished pursuant to this Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number DescriptionofExhibit Press Release regarding financial results for the quarter ended September 30, 2010 and certain other information, issued by the Registrant on October 28, 2010 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 28, 2010 AKEENA SOLAR, INC. By: /s/ Margaret R. Randazzo Margaret R. Randazzo, Chief Financial Officer EXHIBIT INDEX No. Description Press Release dated October 28, 2010.
